                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

 ROXANNA L. H.,                                     )
                                                    )
                Plaintiff,                          )
                                                    )        Case No. 17-CV-322-JFJ
 v.                                                 )
                                                    )
 NANCY A. BERRYHILL,                                )
 Acting Commissioner of Social Security,            )
                                                    )
                Defendant.                          )

                                     OPINION AND ORDER

       Plaintiff Roxanna L. H. seeks judicial review of the decision of the Commissioner of the

Social Security Administration denying her claim for disability insurance benefits under Titles II

and XVI of the Social Security Act (“SSA”), 42 U.S.C. §§ 416(i), 423, and 1382c(a)(3). In

accordance with 28 U.S.C. § 636(c)(1) & (3), the parties have consented to proceed before a United

States Magistrate Judge.

       For reasons explained below, the Court reverses the Commissioner’s decision denying

benefits and remands for further proceedings based on the inadequacy of the ALJ’s consistency

analysis. Any appeal of this decision will be directly to the Tenth Circuit Court of Appeals.

I.     Standard of Review

       In reviewing a decision of the Commissioner, the Court is limited to determining whether

the Commissioner applied the correct legal standards and whether the decision is supported by

substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). “Substantial

evidence is more than a mere scintilla and is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citing Glass v. Shalala, 43 F.3d 1392, 1395 (10th

Cir. 1994)). “A decision is not based on substantial evidence if it is overwhelmed by other

evidence in the record or if there is a mere scintilla of evidence supporting it.” Hamlin v. Barnhart,
365 F.3d 1208, 1214 (10th Cir. 2004). The Court must “meticulously examine the record as a

whole, including anything that may undercut or detract from the ALJ’s findings in order to

determine if the substantiality test has been met.” Grogan, 399 F.3d at 1261 (citing Washington

v. Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994)). The Court may neither re-weigh the evidence

nor substitute its judgment for that of the Commissioner. See Hackett v. Barnhart, 395 F.3d 1168,

1172 (10th Cir. 2005).      Even if the Court might have reached a different conclusion, the

Commissioner’s decision stands so long as it is supported by substantial evidence. See White v.

Barnhart, 287 F.3d 903, 908 (10th Cir. 2002).

II.    Factual Background

       Plaintiff, then a 49-year-old female, applied for Title II benefits on September 24, 2014,

and protectively filed for Title XVI benefits on September 23, 2014. In both applications, Plaintiff

alleged a disability onset date of April 1, 2013. R. 171-178. Plaintiff claimed she was unable to

work due to stage one breast cancer, severe lymphedema, depression, hypertension, pain, and fluid

retention. R. 192. Plaintiff’s claims for benefits were denied initially on November 12, 2014, and

on reconsideration on March 6, 2015. R. 63-86; 86-112. Plaintiff then requested a hearing before

an Administrative Law Judge (“ALJ”), and the ALJ held the hearing on April 15, 2016. R. 33-49.

The ALJ found that Plaintiff was not disabled, the Appeals Council denied review, and Plaintiff

appealed. R. 1-7; ECF No. 2.

       During the hearing before the ALJ, Plaintiff testified that her breast cancer was in remission

but that she had edema as a result of surgical removal of her lymph nodes. Plaintiff testified that

she had pain and swelling in her right arm and breast; that she could not pick anything up with her

right arm; that her arm swells up every three to four days; that she could not pick up a jug of milk

without having swelling and pain; that she could not grip; that she lacked feeling from the shoulder

to the elbow; and that she could not type with her right hand. R. 40-41. Plaintiff also testified that


                                                  2
she suffers from depression during episodes of severe pain and swelling. R. 42. Plaintiff submitted

function reports indicating she could not lift any weight or reach, without causing pain and swelling

in her right arm. R. 206, 248.

         During the hearing, the vocational expert (“VE”) classified Plaintiff’s past relevant work

as “office clerk, 209.562-010, light, SVP 3” and “ward clerk, 245.362-014, also light, SVP 3” and

answered that an individual with the limitations described by the ALJ could perform those jobs.

The VE also testified that an individual with the limitations described by the ALJ could perform

the unskilled jobs of “office helper, 239.567-010, light, SVP 2” and “cashier II, 211.462-010[;]

light SVP 2.” R. 45-46. When questioned as to whether Plaintiff had skills that were transferable

to the sedentary level of exertion, the VE answered yes, listing the transferable skills of filing, use

of a computer in a work setting, use of telephones, and customer service. The VE then gave

examples of available jobs in the national economy as “front desk receptionist, 237.367-010,

sedentary, SVP 3” and “telephone operator, 235.662-022, sedentary, SVP 3.” R. 46-47. When

questioned by Plaintiff’s counsel as to whether any of those jobs would be available to an

individual who had use of only one hand, the VE testified that such jobs would not be available.

R. 48.

         In his written decision, the ALJ found Plaintiff had severe impairments of “borderline

obesity; history of breast cancer with residuals of lymphedema right upper extremity and

neuropathy.” R. 22. At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled any listed impairment. R. 24. See 20

C.F.R. Part 404, Subpart P, Appendix 1 (listings of impairments). The ALJ made the following

residual functional capacity (“RFC”) determination:

         [T]he claimant has the [RFC] to perform light work as defined in 20 CFR
         404.1567(b) and 416.967(b), that is, she can occasionally lift and/or carry 20



                                                  3
          pounds and frequently 10 pounds, stand and/or walk at least 6 hours in an 8-hour
          workday, and sit at least 6 hours in an 8-hour workday.

R. 24.1 In determining Plaintiff’s RFC, the ALJ cited three medical records dated June 19, 2013,

July 9, 2014, and September 8, 2015; the state agency physicians’ opinions dated November 10,

2014 and March 6, 2015; and two third-party function reports supplied by Plaintiff’s mother on

October 10, 2014 and January 4, 2015. The state agency physicians both opined that Plaintiff

retained the RFC to perform light work, and the ALJ gave “great weight” to their opinions because

both were “consistent with the totality of the objective medical evidence of record.” R. 25-26.

The ALJ noted that Plaintiff’s breast cancer and resulting side effects would have been disabling

for a period of time, but those effects did not last twelve consecutive months. R. 26. At step four,

the ALJ found Plaintiff was able to perform her past relevant work as an Office Clerk and Ward

Clerk, which are light exertion, semi-skilled jobs. R. 26-27. The ALJ proceeded to step five and

made alternative findings that Plaintiff should be able to perform other sedentary, semiskilled jobs

and light, unskilled jobs that were available in the national economy. R. 27-28.

III.      Issues and Analysis

          Plaintiff raised two points of error on appeal: (1) the ALJ erred in his mental RFC analysis;

and (2) the ALJ erred in his consistency analysis with respect to both physical and mental

impairments. ECF No. 15 at 3.2 The Court finds that the ALJ committed reversible error based

on his failure to conduct a consistency analysis regarding Plaintiff’s subjective complaints of




1
 The ALJ did not include any mental limitations in the RFC or discuss Plaintiff’s depression as
part of his RFC analysis, although the ALJ did discuss Plaintiff’s mental limitations at step two.
In this Opinion and Order, the Court does not reach issues related to the ALJ’s treatment of
Plaintiff’s non-severe mental impairments.
2
    As explained below, a “consistency” analysis was formerly referred to as a “credibility” analysis.


                                                   4
physical pain and swelling in her right arm. The Court does not reach the first alleged error or any

other errors related to Plaintiff’s mental impairments.

       A.      Standards Governing Consistency Analysis/Pain Analysis

       Effective March 26, 2016, the Social Security Administration issued a new policy

interpretation ruling governing the evaluation of symptoms in disability claims. Soc. Sec. Ruling

(“SSR”) 16-3p, Titles II & XVI: Evaluation of Symptoms in Disability Claims, 2016 WL 1119029

(Mar. 16, 2016) (superseding SSR 96-7p, Policy Interpretation Ruling Titles II and XVI:

Evaluation of Symptoms in Disability Claims: Assessing the Credibility of an Individual’s

Statements, 1996 WL 374186 (July 2, 1996)). The new policy was in effect at the time of the

ALJ’s decision and applies to the ALJ’s analysis.

       The purpose of the new policy is to “eliminat[e] the use of the term ‘credibility’ from [the]

sub-regulatory policy” and “clarify that subjective symptom evaluation is not an examination of

an individual’s character.” SSR 16-3p at *1; see also Sonnenfeld v. Comm’r, Soc. Sec. Admin.,

No. 16-CV-02817-MSK, 2018 WL 1556262, at *5 (D. Colo. Mar. 30, 2018) (explaining that “SSR

16-3p is a policy interpretation ruling issued by the Social Security Administration that generally

eliminates ‘credibility’ assessments from the social security disability analysis”). In place of

“credibility,” the SSA now utilizes the term “consistency.” Specifically, the policy provides that

“if an individual’s statements about the intensity, persistence, and limiting effects of symptoms

are consistent with the objective medical evidence and other evidence of record, we will determine

that the individual’s symptoms are more likely to reduce his or her capacities to perform work-

related activities.” SSR 16-3p at *7. Conversely, if the individual’s “statements about his

symptoms are inconsistent with the objective medical evidence and other evidence, we will

determine that the individual’s symptoms are less likely to reduce his or her capacities to perform

work-related activities.” Id.; see also Sonnenfeld, 2018 WL 1556262, at *5 (explaining that SSR


                                                 5
16-3p replaces a credibility assessment with an “assessment of the consistency of a claimant’s

statement with the record in its entirety”).

       Under the new policy, the SSA continues to evaluate a disability claimant’s symptoms

using a two-step process:

       First, we must consider whether there is an underlying medically determinable
       physical or mental impairment(s) that could reasonably be expected to produce an
       individual’s symptoms, such as pain. Second, once an underlying physical or
       mental impairment(s) that could reasonably be expected to produce an individual’s
       symptoms is established, we evaluate the intensity and persistence of those
       symptoms to determine the extent to which the symptoms limit an individual’s
       ability to perform work-related activities for an adult . . . .

SSR 16-3p at *2. With respect to the first inquiry, “[a]n individual’s symptoms, . . . will not be

found to affect the ability to perform work-related activities for an adult . . . unless medical signs

or laboratory findings show a medically determinable impairment is present.” Id. at *3. In

conducting the second inquiry, the ALJ should examine “the entire case record, including the

objective medical evidence; an individual’s statements about the . . . symptoms; statements and

other information provided by medical sources and other persons; and any other relevant evidence

in the individual’s case record.” Id. at *4.

       In accordance with the general standards explained above, the Tenth Circuit has previously

stated that an ALJ conducting a “credibility” analysis must consider and determine:

       (1) whether the claimant established a pain-producing impairment by objective
       medical evidence; (2) if so, whether the impairment is reasonably expected to
       produce some pain of the sort alleged (what we term a “loose nexus”); and (3) if
       so, whether, considering all the evidence, both objective and subjective, the
       claimant’s pain was in fact disabling.

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166–67 (10th Cir. 2012) (citing Luna v. Bowen, 834




                                                  6
F.2d 161 (10th Cir. 1987)).3 Factors the ALJ should consider in determining whether a claimant’s

pain is in fact disabling include the claimant’s attempts to find relief; a claimant’s willingness to

try any treatment prescribed; a claimant’s regular contact with a doctor; the possibility that

psychological disorders combine with physical problems; the claimant’s daily activities; and the

dosage, effectiveness, and side effects of medication taken by the claimant. Keyes-Zachary, 695

F.3d at 1166–67; see also SSR 16-3p at *7 (listing similar factors); 20 C.F.R. §§404.1529(c)(3);

416.929(c)(3).

       Credibility/consistency findings are “peculiarly the province of the finder of fact,” and

courts should “not upset such determinations when supported by substantial evidence.” Cowan v.

Astrue, 552 F.3d 1182, 1190 (10th Cir. 2008) (quoting Kepler, 68 F.3d at 391). However, the

ALJ’s consistency findings “should be closely and affirmatively linked to substantial evidence and

not just a conclusion in the guise of findings.” Id. (quoting Kepler, 68 F.3d at 391). This

pronouncement by the Tenth Circuit echoes the SSA’s policy interpretation regarding what an ALJ

must include in his written decision. See SSR 16-3p at *9 (“The [ALJ’s] determination or decision

must contain specific reasons for the weight given to the individual’s symptoms, be consistent with

and supported by the evidence, and be clearly articulated so the individual and any subsequent

reviewer can assess how the adjudicator evaluated the individual’s symptoms.”). So long as the

ALJ sets forth the specific evidence he relies on in evaluating the consistency of the claimant’s



3
  There is little substantive difference between a “consistency” and “credibility” analysis. See
Brownrigg v. Berryhill, 688 F. App’x 542, 546 (10th Cir. 2017) (finding that SSR 16-3p was
consistent with prior approach taken by Tenth Circuit); Sturdevant v. Berryhill, No. 15-CV-643-
JED-PJC, 2017 WL 1197825, at *3 (N.D. Okla. Mar. 30, 2017) (finding “that the processes
required by SSR 96–7p and 16–3p are similar”); Wagner v. Berryhill, No. CIV-16-154-CG, 2017
WL 3981147, at *8 (W.D. Okla. Sept. 11, 2017) (listing substantive similarities between SSR 16-
3p and SSR 96-7p); see also Trevizo v. Berryhill, 871 F.3d 664, 679 n.5 (9th Cir. 2017) (finding
that SSR-16p “makes clear what our precedent already required”). Therefore, the Court finds that
Tenth Circuit decisions regarding credibility analyses remain persuasive authority.


                                                 7
subjective complaints with other evidence, the ALJ “need not make a formalistic factor-by-factor

recitation of the evidence.” Keyes-Zachary, 695 F.3d at 1167. “[C]ommon sense, not technical

perfection, is [the reviewing court’s] guide.” Id.

        B.      ALJ Committed Reversible Error in Consistency/Pain Analysis

        The ALJ accurately recited Plaintiff’s hearing testimony, stating in his decision that

Plaintiff’s “biggest problem is pain and swelling in her arm and breast,” that she “wears a

compression sleeve and a compression bra,” and that “her arm swells every 3-4 days and will take

2-3 days for the swelling to go down.” R. 25. The ALJ found Plaintiff had pain-producing

impairments that could be expected to produce pain of the type alleged and that such impairments

could reasonably be expected to cause these symptoms. R. 25-26. The ALJ concluded, however,

that Plaintiff’s description of the intensity, persistence, and limiting effects of Plaintiff’s symptoms

were “not entirely consistent with the medical and other evidence in the record for the reasons

explained in this decision.” R. 25 (emphasis added). In a later section of the decision, the ALJ

again stated that Plaintiff’s “statements about the intensity and persistence of her symptoms are

only partially consistent with the medical and other evidence in the file.” R. 26. The ALJ’s

statement tracks SSR 16-3p and the three-part Luna test. The question is whether there exist any

“reasons explained in the decision” that are “affirmatively and closely” linked to record evidence,

or whether the ALJ merely offered a conclusion in the guise of findings.

        The Court concludes that the ALJ committed error in relation to Plaintiff’s subjective

complaints of disabling pain in her right arm, because the ALJ failed to conduct any meaningful

consistency analysis.     Therefore, the Court cannot discern the ALJ’s specific reasons for

discounting Plaintiff’s subjective complaints of pain. The ALJ did not draw contrasts with

Plaintiff’s testimony and evidence in the record or offer any explanation as to how the evidence

supported his conclusion, either in his RFC discussion or any other part of the decision. Although


                                                   8
the ALJ recited three medical examination findings, none of those exams are relevant to the

subjective complaints of pain/swelling resulting from Plaintiff’s lymphedema. In one of these

scant references to a medical examination, the ALJ noted that Plaintiff had good energy levels and

no nausea or vomiting. R. 25 (referencing July 9, 2014 examination by Tulsa Cancer Institute).

The ALJ failed to mention that same doctor’s finding, on July 9, 2014, that Plaintiff had

lymphedema in the right breast, which is the condition that allegedly caused the pain and swelling.

R. 288. These sporadic references to only three medical records, none of which reference or

acknowledge the lymphedema diagnosis, provide no insight as to the ALJ’s reasons for finding

Plaintiff’s testimony partially credible. Nor did the ALJ discuss “consistency” factors relevant to

this case, such as whether Plaintiff attempted to find pain relief through prescribed physical therapy

and lymphedema treatment; whether Plaintiff adhered to any prescribed treatment such as physical

therapy and wearing compression sleeves; whether Plaintiff had regular contact with doctors

regarding her alleged pain/swelling; and whether Plaintiff was prescribed or took any medication

for her pain.

       The only aspects of the ALJ’s decision that could potentially be construed as “reasons” for

discounting Plaintiff’s complaints of pain and swelling in her right arm are: (1) the ALJ’s statement

that he gave “great weight” to the medical source opinions of the state agency physicians, R. 25-

26; and (2) the ALJ’s statement, based on third-party function reports provided by Plaintiff’s

mother, that Plaintiff “has no problems with personal care,” is “able to prepare simple meals,” and

“shops in stores for food.” R. 26. Although activities of daily living and opinions of agency

medical consultants are proper considerations in a consistency analysis, see SSR 16-3p, Step 2,

2(b) & (c), the ALJ merely recited this evidence without specifically commenting on or explaining

why that evidence was inconsistent with Plaintiff’s subjective complaints. Nor is his reasoning

self-evident. An ability to shop and prepare meals does not clearly contrast with Plaintiff’s


                                                  9
subjective complaints of pain and swelling in her right arm that allegedly render her unable to

complete certain tasks, such as lifting a gallon of milk or typing with her right hand. Plaintiff

admitted in her own function report that she prepared simple meals consisting of sandwiches,

frozen meals, or canned goods and that she could perform personal care, but Plaintiff also reported

that she could not lift any weight or reach without causing pain and swelling. R. 204-211. Further,

although the ALJ gave “great weight” to the agency reviewers’ opinions, the ALJ did not explain

why or how the ALJ elected to accept those opinions over Plaintiff’s subjective descriptions of her

functional limitations, or why he found those opinions more consistent with the medical evidence.

       In short, the ALJ merely recited evidence, without comment or adequate explanation as to

how that evidence was consistent or inconsistent with Plaintiff’s claims of pain. Under Tenth

Circuit law, this constitutes reversible error based on a reviewing court’s inability to conduct a

meaningful review. See Brownrigg v. Berryhill, 688 F. App’x 542, 546 (10th Cir. 2017) (reversing

and remanding for further explanation of reasons where ALJ examined some objective medical

evidence; discussed failure to carry a cane at appointment; and discussed claimant’s post-surgery

statements, but failed to address other factors relevant to pain analysis); Ellis v. Colvin, No. 14-

CV-564-CVE-TLW, 2015 WL 6674827, at *4-5 (N.D. Okla. Nov. 2, 2015) (reversing and

remanding for further explanation of credibility analysis where ALJ found Plaintiff partially

credible but “failed to contrast statements made by plaintiff with objective medical evidence” and

therefore failed to “affirmatively link” the credibility conclusion with evidence); Murray v.

Berryhill, No. CIV-15-364-CG, 2017 WL 4010868, at *4-6 (W.D. Okla. Sept. 12, 2017) (reversing

and remanding for further proceedings where ALJ provided only narrative description of daily

activities, discussed plaintiff’s sobriety, and summarized some medical records but “included no

meaningful discussion of how the evidence served as a basis for the conclusion”); Pruitt v. Colvin,

No. CV-15-207-HE, 2016 WL 11469336, at *3 (W.D. Okla. Jan. 20, 2016), report and


                                                10
recommendation adopted, No. CIV-15-0207-HE, 2016 WL 1266960 (W.D. Okla. Mar. 31, 2016)

(reversing and remanding where ALJ did not deliver the “promised explanation or requisite

analysis” in assessing claimant’s credibility). As in the above-listed cases, the ALJ’s analysis has

no substance and provides no basis for meaningful review of his conclusion. See Brownrigg, 688

F. App’x at 545 (although technical perfection is not required, “the substance must be there”).

       In addition to failing to link or explain his conclusion, the ALJ failed to acknowledge a

second surgical procedure conducted in May of 2015 or mention the numerous medical records

referencing Plaintiff’s subjective complaints of pain and swelling in her right arm following this

second procedure.     These records include relevant physical therapy records and other pain

management prescribed by physicians, all of which post-date the last agency reviewer’s opinion

in March of 2015. See R. 555-690. As in Brownrigg, the Court cannot determine whether and

how this event factored into the ALJ’s findings. See Brownrigg, 688 F. App’x at 546-47 (court

could not “ascertain whether substantial evidence supports the ALJ’s credibility determination”

where ALJ “made no mention of [a later, potentially pain-causing] event” and the court could not

“tell whether and, if so, how – this [event] factored into his findings”). Cf. Scott v. Berryhill, 271

F. Supp. 3d 1235, 1251 (N.D. Okla. 2017) (finding no error in giving great weight to agency

physician opinions made prior to certain other exam entries, where ALJ had generally summarized

the subsequent records but only failed to discuss certain non-probative aspects of such records,

and where ALJ “extensively reviewed and accurately summarized the totality of the relevant

evidence through the date of decision”).

       The Commissioner concedes the ALJ’s decision contains only a “brusque narrative RFC

discussion” but argues that affirmance is proper because there is “nevertheless substantial evidence

[in the underlying record] supporting the ALJ’s subjective system testimony assessment.” ECF

No. 17 at 13. The Commissioner cites specific medical records not cited in the decision that


                                                 11
support the ALJ’s conclusion. See id. (citing physician examination findings showing normal

range of motion and stability in both arms with no swelling or pain; Plaintiff’s regular reports that

she was doing well; and Plaintiff’s denials of swelling after second surgical procedure in May of

2015). However, those findings supplied by the Commissioner were not articulated by the ALJ in

any manner, and the Court “will not make credibility [consistency] findings on behalf of the ALJ.”

See Ellis, 2015 WL 6674827, at *4 (noting that there was “ample evidence in the medical record

that plaintiff did not fully comply with recommendation for management of her pain, and that her

range of motion tests . . . belied her complaints” but reversing for further consideration because

such “findings were not articulated by the ALJ”). The Tenth Circuit has “not hesitated to reverse

and remand” where the ALJ did not apply the correct legal test or sufficiently articulate his

reasoning, and where a subsequent reviewer “cannot conduct a meaningful review of the pain

assessment.” Brownrigg, 688 F. App’x at 546; see generally Jensen v. Barnhart, 436 F.3d 1163,

1165 (10th Cir. 2005) (noting that failure to apply the correct legal standard or to provide a court

with a sufficient basis to determine that appropriate legal principles have been followed is grounds

for reversal).4



4
  Contrary to the Commissioner’s arguments, this is not a proper case for affirmance based on
harmless error. With respect to the consistency analysis and the proper RFC, the Court would be
creating “post-hoc rationalizations to support the ALJ’s decision that are not apparent from the
ALJ’s decision itself.” Haga v. Astrue, 482 F.3d 1205, 1207-08 (10th Cir. 2007); see also Allen
v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (explaining general standards for harmless error
but that, to the extent any “harmless-error determination rests on legal or evidentiary matters not
considered by the ALJ, it risks violating the general rule against post hoc justification of
administrative action”). Further, the VE in this case admitted that severe limitations on use of
Plaintiff’s right hand, as urged by Plaintiff, would eliminate all jobs relied upon by the VE (and
ultimately by the ALJ) in finding Plaintiff not disabled. Cf. Lane v. Colvin, 643 F. App’x 766, 770
(10th Cir. 2016) (“Because there is no actual conflict between a limitation on frequent and
prolonged interaction with supervisors and co-workers and the bottling-line attendant job
identified by the VE’s testimony, any oversight by the ALJ in including this limitation is harmless
error”).


                                                 12
       The Court therefore concludes that the ALJ committed reversible error in his consistency

analysis of Plaintiff’s subjective complaints of pain, which resulted in error in his formulation of

Plaintiff’s RFC and error in his findings at steps four and five of the sequential evaluation process.

See Poppa v. Astrue, 569 F.3d 1167, 1171 (10th Cir. 2009) (“Since the purpose of the credibility

evaluation is to help the ALJ assess a claimant’s RFC, the ALJ’s credibility and RFC

determinations are inherently intertwined.”); Ellis, 2015 WL 6674827, at *5 (finding credibility

assessment in error and therefore finding ALJ’s subsequent finding at step five to be in error).

IV.    Other Allegations of Error Related to Mental Limitations

       Based on the Court’s remand, the Court does not address the remaining claims of error

raised by Plaintiff, which relate to the ALJ’s failure to conduct a proper mental RFC assessment

and failure to properly analyze Plaintiff’s subjective complaints of disabling symptoms of

depression. See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“We will not reach

the remaining issues raised by appellant because they may be affected by the ALJ’s treatment of

the case on remand.”).

V.     Conclusion

       The decision of the Commissioner denying benefits is reversed and remanded for further

proceedings consistent with this Opinion and Order.

       SO ORDERED this 7th day of March, 2019.




                                                      JODIF.JAYNE,MAGISTRATEJUDGE
                                                      UNITEDSTATESDISTRICTCOURT




                                                 13
